HARVEY, Presiding Judge.
In this suit, the trial court entered judgment against the plaintiff in error, Earl S. Loving, in favor of Mrs. Linnie Laird, individually, for the sum of $2,450, and in her favor, as next friend of her minor son, Pat Laird, in the sum of $8,000. The Court of Civil Appeals affirmed that judgment. 42 S.W.(2d) 483. The application of Loving, for the writ of error, has been duly granted by the Supreme Court. Since the granting of said application all interested parties to the suit have duly agreed that the judgment of the trial court be reformed, and as reformed affirmed. And it having been duly shown that Mrs. Laird has been duly appointed guardian of said minor, Pat Laird, and that the probate court, in which such guardianship proceeding is pending, has duly authorized Mrs. Laird, as guardian aforesaid, to- compromise this suit in behalf of said minor, on the terms set out in said agreement of the parties, we recommend that the motion to reform the judgment of the trial court, in accordance with said agreement of the :parties, be granted, and that the judgment of the trial court be reformed so as to allow a recovery against Loving in the sum of $1,172.22 in favor of Mrs. Linnie Laird, individually;. and in the sum of $3,827.18 in favor of Airs. Linnie Laird as guardian of Pat Laird, a minor, and as so reformed that the judgment of the trial court be affirmed.
CURETON, Chief Justice.
The judgments of the district court and Court of Civil Appeals are both reformed by agreement, and as reformed are affirmed, as recommended by the Commission of Appeals.